DETAILED ACTION
This action is responsive to the application No. 16/228,188 filed on December 20, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 20, 2020 has been entered.

Claim Status
Claims 1-16 are currently pending and being considered in the Office Action. Claim 16 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (U.S. Pub # 2016/0225864) in view of Chu (U.S. Pub # 2017/0148912).
Regarding independent Claim 1, Strassburg teaches a semiconductor device, comprising:
a substrate (Fig. 4: 72, paragraph [0061]); 
a first III-V compound layer (Fig. 4: 74, paragraph [0061]) disposed on the substrate (72); 
a second III-V compound layer (Fig. 4: 75, paragraph [0061]) disposed on the first III-V compound layer (74); 
a source (Fig. 4: 76, paragraph [0061]) and a drain (Fig. 4: 77, paragraph [0061]) disposed on opposite sidewall boundaries of the second III-V compound layer (75); and 
a gate stack structure (Fig. 4: 80-83, paragraph [0062]) disposed on the second III-V compound layer (75), wherein the gate stack structure (80-83) comprises:
a floating gate (81 & 82) electrically floating and disposed on the second III-V compound layer (75); and 

wherein a bottom surface of the floating gate (80) is above a top surface (see Fig. 4) of the second III-V compound layer (75).
Strassburg is silent with respect to wherein the control gate is electrically coupled to the source.
	Chu discloses a semiconductor device wherein the control gate (Fig. 3: 34, paragraph [0023]) is electrically coupled to the source (Fig. 3: 16, paragraph [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “control gate is electrically coupled to the source” teachings of Chu to the device of Strassburg because Chu discloses in Figs. 2-3 and paragraphs [0025]-[0026] that embodiments of a III-V semiconductor device in which the gate electrode is electrically coupled to the source (Fig. 3) and in which the gate electrode is not electrically coupled to the source (Fig. 2) are obvious variants of one another. Since Strassburg does not disclose a circuit diagram, it would be obvious to one of ordinary skill in the art to try coupling the gate electrode to the source.
Regarding Claim 2, Strassburg as previously modified teaches the semiconductor device as claimed in claim 1, further comprising:
a buffer layer (Fig. 4: 73, paragraph [0061]) disposed between the substrate (72) and the first III-V compound layer (74).
Regarding Claim 3, Strassburg as previously modified teaches the semiconductor device as claimed in claim 1, further comprising:
a two dimensional electron gas thin layer (Fig. 4: 78, paragraph [0061]) formed on an interface between the first III-V compound layer (74) and the second III-V compound layer (75).
Regarding Claim 4, Strassburg as previously modified teaches the semiconductor device as claimed in claim 1, wherein the first III-V compound layer (74) includes GaN ([0061]), the second III-V compound layer (75) includes AlxGa1-xN, and 0<x<1 ([0061]).
Regarding Claim 5, Strassburg as previously modified teaches the semiconductor device as claimed in claim 1, wherein the source (76) and the drain (77) are in contact with a top surface (by broadest reasonable interpretation, the contact surface between 76-77 and 74 may be considered a portion of a top surface of 74) of the first III-V compound layer (74), respectively.
Regarding Claim 6, Strassburg as previously modified teaches the semiconductor device as claimed in claim 1, wherein the gate stack structure (80-83) further comprises: 
a first gate dielectric layer (lower portion of 83, below 81 & 82) disposed between the floating gate (81 & 82) and the second III-V compound layer (75); and 
a second gate dielectric layer (top portion of 83, above 81 & 82) disposed between the floating gate (81 & 82) and the control gate (80).
Regarding Claim 8, Strassburg as previously modified teaches the semiconductor device as claimed in claim 6, wherein the floating gate (81 & 82) is electrically insulated from the second III-V compound layer (75) by the first gate dielectric layer (lower portion of 83) and is electrically insulated from the control gate (80) by the second gate dielectric layer (top portion of 83).
Regarding independent Claim 16, Strassburg teaches a semiconductor device, comprising:
a substrate (Fig. 4: 72, paragraph [0061]); 
a first III-V compound layer (Fig. 4: 74, paragraph [0061]) disposed on the substrate (72); 
a second III-V compound layer (Fig. 4: 75, paragraph [0061]) disposed on the first III-V compound layer (74); 

a gate stack structure (Fig. 4: 80-83, paragraph [0062]) disposed on the second III-V compound layer (75), wherein the gate stack structure (80-83) comprises:
a floating gate (81 & 82) electrically floating and disposed on the second III-V compound layer (75); and 
a control gate (80) disposed on and electrically isolated (by 83) from the floating gate (81 & 82), wherein the control gate is electrically coupled to the source, 
wherein a sidewall of the floating gate (outer sidewalls of 81 & 82) aligns with a sidewall of the control gate (outer sidewalls of 80).
Strassburg is silent with respect to wherein the control gate is electrically coupled to the source.
	Chu discloses a semiconductor device wherein the control gate (Fig. 3: 34, paragraph [0023]) is electrically coupled to the source (Fig. 3: 16, paragraph [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “control gate is electrically coupled to the source” teachings of Chu to the device of Strassburg because Chu discloses in Figs. 2-3 and paragraphs [0025]-[0026] that embodiments of a III-V semiconductor device in which the gate electrode is electrically coupled to the source (Fig. 3) and in which the gate electrode is not electrically coupled to the source (Fig. 2) are obvious variants of one another. Since Strassburg does not disclose a circuit diagram, it would be obvious to one of ordinary skill in the art to try coupling the gate electrode to the source.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (U.S. Pub # 2016/0225864) in view of Chu (U.S. Pub # 2017/0148912) as applied to claim 6 above, and further in view of Saunier (U.S. Pub # 2013/0320349) of record.
Regarding Claim 7, Strassburg as previously modified teaches the semiconductor device as claimed in claim 6, and is silent with respect to wherein the first gate dielectric layer and the second gate dielectric layer comprise hafnium oxide, hafnium silicate, hafnium silicon oxynitride, hafnium tantalum oxide, hafnium titanate, hafnium zirconium oxide, zirconium oxide, aluminum oxide, titanium oxide, hafnium oxide-aluminum oxide alloy, or combinations thereof.
Saunier discloses a semiconductor device wherein a first gate dielectric layer (Fig. 1: 118b, paragraph [0037]) comprises hafnium oxide, hafnium silicate, hafnium silicon oxynitride, hafnium tantalum oxide, hafnium titanate, hafnium zirconium oxide, zirconium oxide, aluminum oxide, titanium oxide, hafnium oxide-aluminum oxide alloy, or combinations thereof (paragraph [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second gate dielectric layer comprises hafnium oxide, hafnium silicate, hafnium silicon oxynitride, hafnium tantalum oxide, hafnium titanate, hafnium zirconium oxide, zirconium oxide, aluminum oxide, titanium oxide, hafnium oxide-aluminum oxide alloy, or combinations thereof” teachings of Saunier to the device of Strassburg because Strassburg discloses in paragraph [0051] that the dielectric layer (Fig. 2: 42; dielectric layers 42 and 83 are considered analogous based on the disclosure of the prior art) may include an oxide such as silicon oxide. Saunier discloses in paragraph [0040] that an analogous gate dielectric layer (118b) may be formed of silicon oxide, aluminum oxide, and/or hafnium oxide. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Allowable Subject Matter
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 9 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the claimed device structure of a III-V transistor in combination with the claimed circuit details including an inverter and a junction field effect transistor, in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892